DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 14, and 16-23 are pending. Claims 13 and 15 have been canceled.
The foreign priority document JP 2019-202291 filed on November 07, 2019 has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, 14, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2018/0088464).
With regard to claim 1, Fujiwara et al. teach a resist composition comprising a base resin (B), an organic solvent (C), an acid generator (D), and a surfactant (F)(par.0086-0091).
The base resin (B) is a polymer comprising recurring units of formulas (a) and (b), wherein the recurring units of formula (a) include an acid labile group XA (par.0096), and the recurring units of formula (b) may comprise aromatic substituents (see par.0102).


    PNG
    media_image1.png
    73
    83
    media_image1.png
    Greyscale
, wherein X- may be represented by the formula (6A):
    PNG
    media_image2.png
    32
    91
    media_image2.png
    Greyscale
(par.0128-0133).
Fujiwara et al. further teach that the anion X- may be represented by the formula:

    PNG
    media_image3.png
    124
    251
    media_image3.png
    Greyscale
, wherein A may be a hydrogen atom (par.0139).
The anions of formula (6A) are used in combination with a cation of formula: 
    PNG
    media_image4.png
    130
    135
    media_image4.png
    Greyscale
 (see par.0130 and the examples in par.0277).
Fujiwara et al. do not specifically teach the photoacid generator of formula (B-1).
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the photoacid generator of formula (B-1) because Fujiwara et al. teach the photoacid generator of formula (6) and give examples of anions and cations forming the photoacid generator.

    PNG
    media_image3.png
    124
    251
    media_image3.png
    Greyscale
wherein A is hydrogen and a cation of formula:  
    PNG
    media_image4.png
    130
    135
    media_image4.png
    Greyscale
is equivalent to a photoacid generator (B) of formula (B-1) wherein n=1, B1 and B2 are hydrogen atoms, m=0, W1 is a cyclic divalent hydrocarbon group with 7 atoms and having oxygen atoms, W2 is a monovalent cyclic groups with 10 carbon atoms having no heteroatoms, and M+ is represented by the formula: 
    PNG
    media_image4.png
    130
    135
    media_image4.png
    Greyscale
 .
Fujiwara et al. further teach that the surfactant (F) may be a polymeric surfactant comprising a repeating unit of formula: 
    PNG
    media_image5.png
    139
    103
    media_image5.png
    Greyscale
 wherein Re1 may be hydrogen e2 is in each independently hydrogen or a straight, branched or cyclic C1-10 alkyl or fluoroalkyl group (par.0173-0174), and Le may be –C(=O)-O- (par.0177).
	A polymeric surfactant comprising the repeating unit above is equivalent to a component (D) comprising a repeating unit of formula (D-1), wherein RA is hydrogen or methyl, R51 and R52 are hydrogen or a straight, branched or cyclic C1-10 alkyl or fluoroalkyl groups, R53 is a single bond, and R54 is a hydrogen atom.
Therefore, the resist composition in claim 1 of the instant application is obvious over the resist composition of Fujiwara et al.
With regard to claims 2 and 4-6, an acid generator comprising the anion of formula: 
    PNG
    media_image3.png
    124
    251
    media_image3.png
    Greyscale
wherein A is hydrogen and a cation of formula:  
    PNG
    media_image4.png
    130
    135
    media_image4.png
    Greyscale
is equivalent to a photoacid generator (B) of formula (B-1) wherein W1 is a cyclic divalent hydrocarbon containing a lactone ring structure having 7 carbon atoms and W2 is a polycyclic monovalent hydrocarbon group with 10 carbon atoms and not containing a heteroatom.

    PNG
    media_image3.png
    124
    251
    media_image3.png
    Greyscale
wherein A is hydrogen and a cation of formula:  
    PNG
    media_image4.png
    130
    135
    media_image4.png
    Greyscale
is equivalent to a photoacid generator (B) of formula (B-1) wherein W1 is represented by the formula 
    PNG
    media_image6.png
    89
    89
    media_image6.png
    Greyscale
.
With regard to claims 7-12, an acid generator comprising the anion of formula: 

    PNG
    media_image3.png
    124
    251
    media_image3.png
    Greyscale
wherein A is hydrogen and a cation of formula:  
    PNG
    media_image4.png
    130
    135
    media_image4.png
    Greyscale
is equivalent to a photoacid generator (B) of formula (B-1) wherein Rf is represented by the formula (Rf-1).


    PNG
    media_image7.png
    133
    208
    media_image7.png
    Greyscale
, wherein RA may be hydrogen or methyl, ZA may be a single bond, and XA is an acid labile group (par.0095-0096).
With regard to claim 16, Fujiwara et al. teach a process comprising the steps of:
-coating the resist composition onto a substrate and prebaking to form a resist film;
-exposing the resist film with high-energy radiation; and
-developing the exposed resist film (par.0182-0185).
With regard to claims 17 and 22, Fujiwara et al. teach that the exposure may be performed with ArF excimer laser or EB (electron beam) (par.0184).
With regard to claims 18 and 19, Fujiwara et al. teach that the exposure may be performed by immersion lithography providing a liquid with refractive index of at least 1.0 between the projection lens and the resist film (par.0184).
With regard to claims 20 and 21, Fujiwara et al. teach a protective film insoluble in water is formed on the resist film (par.0184).
With regard to claim 23, Fujiwara et al. teach photoacid generator of formula (6):

    PNG
    media_image1.png
    73
    83
    media_image1.png
    Greyscale
, wherein X- may be represented by the formula (6A):
    PNG
    media_image2.png
    32
    91
    media_image2.png
    Greyscale
(par.0128-0133).
Fujiwara et al. further teach that the anion X- may be represented by the formula:

    PNG
    media_image3.png
    124
    251
    media_image3.png
    Greyscale
, wherein A may be a hydrogen atom (par.0139).
The anions of formula (6A) are used in combination with a cation of formula: 
    PNG
    media_image4.png
    130
    135
    media_image4.png
    Greyscale
 (see par.0130 and the examples in par.0277).
Fujiwara et al. do not specifically teach the onium salt of formula (B-1).
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the onium salt of formula (B-1) because Fujiwara et al. teach the photoacid generator of formula (6) and give examples of anions and cations forming the photoacid generator.

    PNG
    media_image3.png
    124
    251
    media_image3.png
    Greyscale
wherein A is hydrogen and a cation of formula:  
    PNG
    media_image4.png
    130
    135
    media_image4.png
    Greyscale
is equivalent to a onium salt of formula (B-1) wherein n=1, B1 and B2 are hydrogen atoms, m=0, W1 is a cyclic divalent hydrocarbon group with 7 atoms and having oxygen atoms, W2 is a monovalent cyclic groups with 10 carbon atoms having no heteroatoms, and M+ is represented by the formula: 
    PNG
    media_image4.png
    130
    135
    media_image4.png
    Greyscale
 .

Response to Arguments
Applicant’s arguments with respect to claims 1-12, 14, and 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:

-the rejection of claim 23 under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (US 2014/0272707) is withdrawn following the applicant’s amendment to the claim; and
-the rejection of claims 1-12, 14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 2014/0272707) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for claims 1-12, 14, and 16-23 are shown in paragraphs 4-5 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANCA EOFF/Primary Examiner, Art Unit 1722